DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites “about 9 to about 15 wt%, relative to the total weight of the composition, of the at least one compound selected from the group consisting of liquid about 9 to about 15wt%. Applicants have cited to no portion of the specification which supports this range, and the discussion with regards to amount of liquid flame-protection agents and liquid compounds are not discussed as being about 7 to 30wt%. Thus, claim 21 contains new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Marauska et al. (EP 3,095,809). 
The applied reference has a joint inventor and common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Marauska et al. teach a foamable, insulating layer-forming multicomponent composition (¶1). The composition comprises at least one alkoxysilane-functional polymer which terminates and/or has alkoxy-functional silane groups of the general formula (I) as side groups along the polymer chain -Si(R1)m(OR2)3-m (I), where R1 is a linear or branched C1-C16 alkyl radical, R2 is a linear or branched C1-C6 alkyl radical and m is an integer from 0 to 2, with at least one fire protection additive that forms an intumescent layer, with a propellant mixture and with a crosslinking agent. See ¶9. The individual components of the propellant mixture are separated from one another in a reaction-inhibiting manner before the composition is used. The crosslinking agent is separated from alkoxy-silane polymer in a reaction inhibiting manner before the composition is used in order to prevent the polymer from curing before the composition is used. See ¶10. More preferably, the alkoxysilane-functional polymer comprises at least two alkoxyl functional silane groups as described above. See ¶14. The propellant corresponds to the instantly claimed blowing agent. 
Marauska et al. teach that the composition can include at least one catalyst in an amount of up to 5wt%, preferably from 0 to 0.5wt% based on the composition. See ¶53-55. Based on Marauska et al.’s teaching that a catalyst can be included in an amount of 0wt%, it would have been obvious to one of ordinary skill in the art to use 0wt%, which means the composition need not contain a catalyst. This meets the amendment to the claims and new claims 18-19. 
The alkoxysilane-functional polymer comprises a basic structure which is selected from the group consisting of a polyether, polyester, polyetherester, polyamide, polyurethane, polyester urethane, polyether urethane, polyetherester urethane, polyamide urethane, polyurea, polyamine, polycarbonate, polyvinyl ester, polyacrylate, polyolefin, polyisobutylene, polysulfide, rubber, neoprene, phenolic resin, epoxy resin, and melamine. See ¶13. Because the polymer of Marauska comprises identical amounts of identical components of the polymer described in the instant claims, the polymer is identical to that of the instant claims and will necessarily have the same properties as the alkoxysilane-functional polymer of the instant claims, including the dynamic viscosity described in instant claim 1. The composition may further include phosphate esters which can act as flame retardants. See ¶69. The plasticizer, which is liquid and acts as flame retardant, can be present in an amount of up to 40wt%, up to 35wt%, and preferably up to 15wt% based on the composition. This overlaps the amount recited in instant claim 1. The composition contains an additive which forms an intumescent layer, which is an insulating-layer forming fire-protective additive. See ¶34. Examples include a mixture of a carbon supplier (i.e. carbon source), a dehydrogenation catalyst, and a gas former (i.e. gas builder). See ¶36. Marauska et al. teaches that phosphate ester stabilizers such as triethyl phosphate or dimethyl propane phosphonate. See ¶51. This meets claims 20-21. Triethyl phosphate is a water-soluble liquid flame-protection agent. 
More preferably, the alkoxysilane-functional polymers are polymers in which the backbone is terminated via a urethane group or an ether group with silane groups, or mixtures of these. This meets claims 7-8. See ¶15-17. The alkoxysilane-functional polymers can be a mixture of two or more the polymers described above which can be identical or different. See ¶19. The crosslinking agent is preferably water. See ¶22. 
The propellant is a mixture which comprises compounds which, after being mixed, react with one another to form carbon dioxide, hydrogen, or oxygen. In one embodiment, the propellant mixture comprises an acid and a compound that can react with acids to form carbon dioxide. See ¶24-25. 
The composition may further comprise at least one further constituent selected from plasticizers, water scavengers, crosslinking agents, organic and/or inorganic additives and/or further additives. Additional crosslinking agents meet the scope of “co-crosslinking agent” as recited in instant claim 12. See ¶67. 
Marauska et al. teach that the invention also relates to a method of foam production, in which the components described above are mixed with one another and the mixture is introduce or applied at the desired location. The compositions of Marauska et al. may mixed together and foamed in a mold. See ¶78. The moldings foam up in the event of a fire, preventing the spread of flames. This is a “method of fire protection.” The compositions can be used for foaming openings, cable and pipe penetrations in walls; floors and/or ceilings; joints between ceilings and wall parts, between wall openings and structural parts to be installed and between external walls and curtain walls of buildings for the purpose of fire protection. It would have been obvious to use a block-shaped column mold or cavity, should a block-shaped foam be desired.
Marauska et al. teach that ash crust stabilizers may further be included in the compositions of the invention. See ¶50. 

Claims 1-3, 5-13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (EP 1829908) and further in view of Thiemann et al. (US 2015/0284611) and further in view of Pusel et al. (US 2015/0079296). Because EP 1829908 is in German, the machine-translated English equivalent is cited below.
Vogel et al. teach foam systems and foams based on alkoxysilane-terminated prepolymers. ¶1. The foam systems and/or foams comprise a composition comprising at least one alkoxysilane terminated prepolymer component and which additionally comprises one or more further components with the provisio that the at least two of all of the components are separated from one another. The composition further comprises at least two reactants which, upon contact with one another, cause gas formation. This corresponds to the instantly claimed “blowing agent mixture.” Foaming occurs when the reactants are brought into contact. This means the ingredients of the gas forming components are separated from another to ensure inhibition of reaction until gas formation is desired. See ¶6-8. The invention of Vogel also relates to a method of foam production, in which the components described above are mixed with one another at or near the application site. The mixture is mixed at the desired location and introduced into the desired location, such as a in a column or cavity. It would have been obvious to use a block-shaped column mold or cavity, should a block-shaped foam be desired. This meets instant claims 15-16. Curing is achieved using air humidity or moisture. This corresponds to the instantly claimed crosslinking agent of instant claims 1 and 9. 
Examples of gas-forming reactants include carbonates and one or more acids. The reaction releases water and/or carbon dioxide. See ¶12. This meets instant claims 5-6. 
The compositions of Vogel are preferably two- or multi-component kits in which the acid, optionally with water (which corresponds to the instantly claimed crosslinking agent) and alkoxysilane-terminated prepolymer (preferably with the carbonate) are present in separate components. This means the crosslinking agent is separated from the alkoxysilane-functional polymer and the gas-forming components, which correspond to the instantly claimed blowing agent mixture, are separated from one another, which will necessarily ensure inhibition of reaction. See ¶15. The compositions can be used for filling a cavity. The components are mixed directly on site. The alkoxysilane functional prepolymer includes polymers having the following formula:


    PNG
    media_image1.png
    192
    694
    media_image1.png
    Greyscale

This compound has two terminal alkoxysilane groups which meet the claimed formula (I) when Q is a C1-C20 alkyl, especially methyl. This meets claimed formula (I), -Si(R1)m(OR2)3-m, when R1 is a methyl group, R2 is a C1-C6 alkyl group, and m is 1. Vogel further teach the following is a preferred prepolymer: 


    PNG
    media_image2.png
    188
    708
    media_image2.png
    Greyscale

This compound has two terminal alkoxysilane groups which meet the claimed formula (I) when Q is a C1-C20 alkyl, especially methyl. This meets claimed formula (I), -Si(R1)m(OR2)3-m, when R1 is a methyl group, R2 is a C1-C6 alkyl group, and m is 1. Formula I has a polyether backbone. Formula II has a polyether backbone.  
Vogel teaches that the compositions of the invention can further include water scavengers (¶31), plasticizers, titanium dioxide (which is expressly described in the instant specification as an “ash crust stabilizer” and therefore which meets instant claim 11); phosphate or phosphonate flame retardants in an amount of from 0.01 to 10 wt%; or fillers. See ¶32. Catalysts are described in a list of possible additives and are optional. It would have been obvious to one of ordinary skill in the art to exclude catalysts from the compositions of Vogel et al. should catalytic activity not be desired. 
Paragraph ¶32 of Vogel also describes compounds which perform the intended function of “co-crosslinking agents.” See entire paragraph 32. 
The phosphate or phosphonates of Vogel are present in an amount which overlaps the amount of instant claim 1. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings Vogel et al., to use an amount of phosphate or phosphonate flame retardant which meets the instant claim limitations of instant claim 1 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Vogel et al. does not expressly recite that the compositions of the invention comprise at least one insulating-layer-fire-protection additive. Vogel et al. does not expressly recite the viscosity of the polymer for use in the invention. Vogel et al. does not expressly recite a method of fire protection using the foams of the invention.
However, Thiemann et al. teach alkoxysilane polymer containing compositions and methods of fire protection of, for example, columns using the compositions. The compositions include a chemical intumescent, a physical intumescent, or both (¶52) which acts as an insulation-layer-forming additive. See abstract. The chemical intumescent includes a carbon source, a dehydrogenation catalyst, and a blowing agent which is a gas former. See ¶43. The physical intumescent includes, for example, thermos-expandable graphite. Examples of the alkoxysilane polymers for use in Thiemann et al. have a dynamic viscosity which meets the requirement of instant claim 1. See ¶33 of Thiemann and Table 1 of the instant specification. 
Both Vogel et al. and Thiemann et al. relate to the field of alkoxysilane-polymer containing compositions, which can be moisture cured, and which are used in the field of, for example, columns or sealing. See abstract of Thiemann and ¶9 of Vogel et al. It would have been obvious to one of ordinary skill in the art to use the intumescent materials of Thiemann et al., which act as insulation-layer-forming additives, in order to provide fire protection and improved insulation effect to the compositions of Vogel et al. See abstract and entire Thiemann et al. reference. Use of the intumescent additives described in Thiemann in the invention of Vogel provide flame-resistance under the effect of heat, protect a substrate from overheating and thereby prevent or at least delay changes in the mechanical and static properties of the structural elements due to heat. See ¶42 of Thiemann et al. It would have been obvious to use the alkoxysilane polymers described in Thiemann et al., such as Desmoseal S XP-2821 or Geniosil STP E-10 (see ¶33) which have dynamic viscosities which meet the instant claims, in order to provide a composition with low plasticizing range, thereby providing a high insulating effect. 
Vogel et al. in view of Thiemann et al. each the composition and foams as described in this rejection above. While Vogel and Thiemann et al. teach flame retardants to be added to the compositions, Vogel in view of Thiemann et al. do not expressly teach that the compositions include a liquid flame protection agent selected from a group consisting of the materials recited in instant claim 3 or 21.
However, Pusel et al. teach a composition including a silane-functional polymer which has good flammability properties. The composition is used to produce structural seals, which are disclosed in all of Vogel (see ¶1), abstract of Thiemann et al., and ¶2 of Pusel. The compositions of Pusel comprise a flame retardant, with an expressly named example being triethyl phosphate (¶116 of Pusel) which is a liquid, water-soluble flame protection agent. It would have been obvious to one ordinary skill in the art at the time the instant invention was made to use a flame retardant such as triethyl phosphate as the flame retardant in the composition of Vogel and/or Thiemann because although Vogel discloses phosphate flame retardants for use in the compositions disclosed therein, Vogel does not expressly recite which phosphates to use at the phosphate flame retardant. One of ordinary skill in the art would be motivated to look to Pusel, which is from the same field of endeavor as Vogel (see ¶1 of Vogel; abstract of Thiemann et al., and ¶2 of Pusel which teach silane-functional polymer compositions including flame retardants and which are used for structural seals) to determine an effective phosphate flame retardant, an express example of which is triethyl phosphate. See ¶116 of Pusel.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Marauska et al. (EP 3,095,809) and further in view of Schoenberger (US 2014/0255373).
Marauska et al. (EP 3,095,809) is as described in this action above, the rejection of which is incorporated herein by reference. Marauska et al. (EP 3,095,809) does not expressly recite inclusion of a compound selected from acetone, sulfolane, ethanol, methanol, and mixtures thereof.
However, Schoenberg a moulding formed from an alpha-alkoxysilane-terminated prepolymer (abstract). The mouldings include foam moldings used to fill cavities (¶49). Methanol or ethanol can be included in the foams of the invention. See ¶94.
Both Marauska et al. and Schoenberger relate to the field of, for example, foams for filling cavities (¶49 of Schoenberger and ¶77 of Marauska). It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to include methanol or ethanol, as disclosed in Schoenberger, in the foams of Marauska et al., in order to improve foam properties of the foams of Marauska et al. See ¶94 of Schoenberger. 

Response to Arguments
Applicant's arguments filed 6/29/2021 have been fully considered but they are not persuasive.
Claim 1 has been amended to recite the composition does not contain any organotin catalyst.
Applicant argues that Marauska teaches 3-6% flame retardant which is outside the scope of the claimed 7-30% range.
However, as noted in the rejection, Marausaka teaches phosphate esters that act as both plasticizers and flame retardants (¶69) and that these plasticizers are present in amounts of up to 35 wt% (¶ 70), which is a range of from 0 to 35wt%. This overlaps the claimed range. Marauska teaches phosphate esters include triethyl phosphate and dimethyl propane phosphonate (¶51). Thus, given the teachings of Marauska et al., one of ordinary skill in the art would use up to 35wt% of triethyl phosphate in order to have a sufficient amount to act as both a flame retardant and plasticizer. Triethyl phosphate is water miscible meets the instant claims. 
Applicant argues that the reference does not suggest using the particular liquid components as claimed, but provides a list of possible plasticizers. Applicant alleges that the rejection does not establish a prima facie case of obviousness.
This is not persuasive. Marauska teaches a number of suitable plasticizers, and it would have been obvious to one of ordinary skill in the art to use any of the plasticizers taught by Marauska because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Applicant argues that evidence of unexpected results is present in the instant specification. Specifically, Applicant notes that the prior art examples use a tin catalyst while the instant claims exclude a catalyst.
This is not persuasive. Marauska specifically teaches that a catalyst is optional (¶55) or that acidic or basic, non-toxic catalyst may be used and lists numerous examples of non-tin, non-metallic catalysts (¶53-58). All disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a non-metallic or non-tin catalyst, or to exclude a catalyst, given the teachings in ¶53 to 58 of Marauska. 
 Applicant notes the amount and type of compound is important in establishing unexpected results and directs attention to Table 2. Specifically, Applicant notes that the amount of liquid flame protection agent of 3.6% gives unstable foams compared to 9% or 15.2% which give stable foams. 
This is not persuasive.  Table 2 provides only two species of liquid flame retardant, TEP and DMPP. This is not sufficient to be commensurate in scope with the claimed genus, which is liquid flame protection agents, which contains at least hundreds of species and possibly thousands of species. Additionally, the amounts of 9% and 15.2% are not commensurate in scope with the claimed range of 7-30 wt%. There is no evidence to suggest that the allegedly surprising and/or unexpected results occur at 7wt%, 20wt%, 25wt%, 28wt%, etc… or over the entire claimed genus of liquid flame protection agents. The claims are not limited to the two species shown in the examples, nor are the claims limited to an amount of 9wt% or 15.2wt%, which are not sufficient to show that the allegedly unexpected results occur over the entire claimed amount. Therefore, the instant specification does not provide persuasive evidence of unexpected results. 
Applicant argues that Table 3 demonstrates the importance of the amount of solvent where amounts of 9.1 and 15.4 provide stable foams where an amount of 3.7 does not. This is not persuasive because only two species, acetone and sulfolane, are presented to represent liquid compounds that are water soluble or miscible with water. This genus encompasses at least thousands of species, of which, acetone and sulfolane are not representative. Additionally, the amounts of 9.1% and 15.4% are not commensurate in scope with the claimed range of 7-30 wt%. Again, there is no evidence to suggest that the allegedly surprising and/or unexpected results occur at 7wt%, 20wt%, 25wt%, 28wt%, etc… or over the entire claimed genus of liquid compounds that are water soluble or miscible with water. The claims are not limited to the two species shown in the examples, nor are the claims limited to an amount of 9.1wt% or 15.4wt%, which are not sufficient to show that the allegedly unexpected results occur over the entire claimed amount. Therefore, the instant specification does not provide persuasive evidence of unexpected results. 
Regarding the absence of the tin catalyst to provide alleged improved storage stability, Applicant has not established how this is an unexpected result. It would be expected that a composition would have improved storage stability when a curing catalyst such as tin is not present.
Applicant argues that Vogel does not teach a water soluble or liquid flame protection agent or liquid compound. However, Pusel teaches using a flame retardant, including triethyl phosphate (paragraph 116), in an amount of 7-15 wt% (paragraph 119). The compositions of Pusel comprise a flame retardant, with an expressly named example being triethyl phosphate (¶116 of Pusel) which is a liquid. It would have been obvious to one ordinary skill in the art at the time the instant invention was made to use a flame retardant such as triethyl phosphate as the flame retardant in the composition of Vogel and/or Thiemann because although Vogel discloses phosphate flame retardants for use in the compositions disclosed therein, Vogel does not expressly recite which phosphates to use at the phosphate flame retardant. One of ordinary skill in the art would be motivated to look to Pusel, which is from the same field of endeavor as Vogel (as all of Vogel (see ¶1), abstract of Thiemann et al., and ¶2 of Pusel teach silane-functional polymer compositions including flame retardants and which are used for structural seals) to determine an effective phosphate flame retardant, an express example of which is triethyl phosphate. See ¶116 of Pusel.
For the reasons provided above, Applicant’s arguments filed on 6/29/2021 are not persuasive. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766